          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 1 of 26



 1   Allen Patatanyan (State Bar No. 210586)
 2
         allen@westcoasttriallawyers.com
     Neama Rahmani (State Bar No. 223819)
 3       nr@westcoasttriallawyers.com
 4   Ronald L. Zambrano (State Bar No. 255613)
         ron@westcoasttriallawyers.com
 5   WEST COAST EMPLOYMENT LAWYERS, APLC
     350 South Grand Avenue, Suite 3325
 6   Los Angeles, California 90071
 7   Telephone: (213) 927-3700
     Facsimile: (213) 927-3701
 8
     filings@westcoasttriallawyers.com
 9
     Attorneys for Plaintiffs, JERICHO
10
     NICOLAS, et al. and Other Similarly
11   Situated and Aggrieved Employees
12

13                        UNITED STATES DISTRICT COURT

14                     NORTHERN DISTRICT OF CALIFORNIA

15

16   JERICHO NICOLAS an individual,           CASE NO.:
     et al., On Behalf of Themselves and
17   All Others Similarly Situated and
     Aggrieved;
18
                 Plaintiffs,                  CLASS ACTION COMPLAINT
19
                                              FOR DAMAGES, PENALTIES,
20                                            ATTORNEYS FEES, AND
     v.
21                                            INJUNCTIVE RELIEF FOR,
                                              INTER ALIA, LABOR CODE
22   UBER TECHNOLOGIES, INC, a                WAGE AND HOUR VIOLATIONS
23   Delaware Corporation; and DOES 1
     through 10,
24

25

26               Defendants.                  DEMAND FOR JURY TRIAL
27

28

                               CLASS ACTIO COMPLAINT FOR DAMAGES
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 2 of 26



 1          Plaintiffs Jericho Nicolas Juan Montalvo, Gary Baumgarten, Christine
 2   Tringali, Carlos Alvarez, Rick Anderson, Kamal Suri, Jorge Jimenez, Jaime Del
 3   Real, Lisette Castillo, Benjamin Laney, Kelly Clifton, Eric Calvillo Hernandez,
 4   Steven Robert Callahan, William Fredrick Hooper, Juan Jamarron, Mark Glinoga,
 5   Richard Trujillo, David Kim, Marcos Montes, Barton Lasheem, Michael Kramer,
 6   Dora Waters, Kevin Neely, Rolando Vega, Shamar Drew, Zuleyma Torres, Gerardo
 7   Madrigal, Sevak Vartanpour, Claudia Duque, Timothy Kershaw, Kevin Byler,
 8   Yhon Lara, Yazmine, Royal Gatson and Majd Isikandafi (collectively referred to as
 9   “Plaintiffs”) on behalf of themselves and acting for the interests of other current and
10   former employees, allege as follows:
11                              NATURE OF THE ACTION
12         1.     This is a wage and hour class action pursuant to California Code of
13   Civil Procedure § 382, on behalf of Plaintiffs and all individuals working or having
14   worked as “ride-share drivers” ("Class Members") for Defendant UBER
15   TECHNOLOGIES, INC., (hereinafter “UBER” or “DEFENDANT EMPLOYER”)
16   within the State of California.
17         2.     Plaintiffs are informed and believe and, based thereon allege, that the
18   Class Members consist of approximately 50,000-75,000 current and former UBER
19   employees who worked as UBER “ride-share drivers" and who opted out of the
20   arbitration provision.
21         3.     From at least April 2018, when the Dynamex decision was issued by
22   the California Supreme Court, and continuing to the present, and pursuant to
23   company policy and/or practice and/or direction, UBER failed to pay Plaintiffs and
24   other Class Members minimum wage and/or overtime, and UBER did not reimburse
25   for work-related expenses, such as mileage and cell phone usage.
26         4.     From at least April 2018 and continuing to the present, and pursuant to
27   company policy and/or practice and/or direction, UBER intentionally misclassified
28


                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             1
           Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 3 of 26



 1   Plaintiffs and other Class Members as independent contractors when they were
 2   employees under the law.
 3         5.     From at least April 2018 and continuing to the present, and pursuant to
 4   company policy and/or practice and/or direction, for certain Plaintiffs and other
 5   Class Members, UBER failed to: (1) provide final paychecks immediately upon
 6   involuntary termination or within 72 hours of voluntary separation; (2) pay final
 7   wages at the location of employment; and (3) include all wages due in the final
 8   paychecks.
 9         6.     Plaintiffs, on behalf of themselves and all Class Members, bring this
10   action pursuant to California Labor Code §§ 201, 203, 226, 226.8, 510, 1197,
11   2082, 2998 et seq., California Code of Regulations, Title 8, § 11050, and
12   Industrial Welfare Commission Wage Order No. 4, for unpaid wages, penalties,
13   injunctive and other equitable relief, and reasonable attorneys’ fees and costs.
14         7.     Plaintiffs, on behalf of themselves and all Class Members, pursuant
15   to Business & Professions Code §§ 17200-17208, also seek injunctive relief,
16   restitution, and other available relief for the violations alleged in this Complaint.
17                             JURISDICTION AND VENUE
18         8.     This Court has jurisdiction over the subject matter of this action
19   pursuant to 28 U.S.C. § 1332 et. seq. This action arises under the Class Action
20   Fairness Act (“CAFA”) because at least one Class Member is a citizen of a different
21   state than the Defendants, the amount in controversy exceeds $5,000,000.00,
22   exclusive of interests and costs, and none of the exceptions of the CAFA apply.
23   Furthermore, jurisdiction is proper in this Court because the amount in controversy
24   exceeds $75,000.00, exclusive of interests and costs, and the dispute is between
25   citizens of different States.
26         9.     This Court has personal jurisdiction over UBER because UBER
27   conducts business in California, is headquartered in California, and because the
28   events or transactions giving rise to this action occurred within California.

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             2
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 4 of 26



 1         10.      Pursuant to 28 U.S.C. § 1391(b), venue is proper in the U.S. District
 2   Court for the Northern District of California because UBER maintains its
 3   headquarters in the City of San Francisco, County of San Francisco, and UBER
 4   conducts significant business in this District.
 5                                          PARTIES
 6         11.      The named Plaintiffs Jericho Nicolas, Juan Montalvo, Gary
 7   Baumgarten, Christine Tringali, Carlos Alvarez, Rick Anderson, Kamal Suri, Jorge
 8   Jimenez, Jaime Del Real, Lisette Castillo, Benjamin Laney, Kelly Clifton, Eric
 9   Calvillo Hernandez, Steven Robert Callahan, William Fredrick Hooper, Juan
10   Jamarron, Mark Glinoga, Richard Trujillo, David Kim, Marcos Montes, Barton
11   Lasheem, Michael Kramer, Dora Waters, Kevin Neely, Rolando Vega, Shamar
12   Drew, Zuleyma Torres, Gerardo Madrigal, Sevak Vartanpour, Claudia Duque,
13   Timothy Kershaw Kevin Byler, Yhon Lara, Yazmine, Royal Gatson and Majd
14   Isikandafi are each a natural person and a citizen of the State of California.
15         12.      Defendant UBER TECHNOLOGIES, INC. (hereinafter “UBER” or
16   “DEFENDANT EMPLOYER”) is, and at all times herein mentioned, was a
17   Delaware corporation, with the capacity to sue and to be sued, and doing business,
18   with the same principal place of business located at 1455 Market Street, #400, San
19   Francisco, California 94103.
20         13.      The true names and capacities of the Defendants named herein as
21   DOES 1 through 10, inclusive, whether individual, corporate, partnership,
22   association, or otherwise, are unknown to Plaintiffs who therefore sue these
23   Defendants by such fictitious names. Plaintiffs will request leave of court to amend
24   this Complaint to allege their true names and capacities at such time as they are
25   ascertained.
26         14.      Plaintiffs are informed and believe and, thereon allege, that each of the
27   Defendants herein were at all times the agent, employee, or representative of each
28   remaining Defendant and were at all times herein acting within the scope and

                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              3
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 5 of 26



 1   purpose of said agency and employment. Plaintiffs further allege that as to each
 2   Defendant, whether named or referred to as a fictitious name, supervised, ratified,
 3   controlled, acquiesced in, adopted, directed, substantially participated in, and/or
 4   approved the acts, errors, or omissions, of each remaining Defendant.
 5                              GENERAL ALLEGATIONS
 6         15.      Defendant UBER developed and maintains a technology platform that
 7   connects riders with ride-share drivers, such as Plaintiffs and all Class Members
 8   herein, through an application on their respective mobile devices.
 9         16.      UBER charges the rider a fee and uses a portion of the money collected
10   from the rider to pay Plaintiffs and all Class Members herein.
11         17.      UBER’s business model is inextricably linked to the work of Plaintiffs
12   and all Class Members herein transporting the riders, as UBER collects money from
13   a rider after the rider utilizes a Plaintiff or Class member through UBER’s
14   application.
15         18.      Without the Class Members’ work in transporting paying-riders,
16   UBER would not exist as it is known today.
17         19.      Since the inception of UBER’s ride-sharing service, Class Members
18   have been treated as independent contractors so that they are not entitled to any of
19   the protections an employee would have under California law.
20         20.      In April 2018, the California Supreme Court, in the now-infamous
21   Dynamex decision, ruled that companies must successfully meet the three prong
22   “ABC” test in order to lawfully classify someone as an independent contractor for
23   purposes of Wage Order claims. Dynamex Operations West v. Superior Court, 4
24   Cal.5th 903 (2018); see also Garcia v. Border Transportation Group, LLC, 28 Cal.
25   App. 5th 558 (2018). The ABC test requires an employer to prove the following to
26   justify “independent contractor” classification: (A) the worker is free from the
27   control and direction of the hiring entity in the performance of the work, both under
28   the contract for the performance of the work and in fact; (B) the worker performs

                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              4
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 6 of 26



 1   work that is outside the usual course of the hiring entity's business; and (C) the
 2   worker is customarily engaged in an independently established trade, occupation,
 3   or business of the same nature as the work performed for the hiring entity. See
 4   Dynamex, at 958-963.
 5         21.    On September 18, 2019, California Governor Gavin Newsom signed
 6   Assembly Bill 5 (“AB5”), commonly referred to as the “gig worker law.” AB5
 7   codified Dynamex’s ABC Test under the soon-to-be-added Labor Code § 2750.3,
 8   creating a rebuttable presumption that a worker is an employee unless the test is
 9   met, and explicitly exempted certain trades and professions. Neither the Class
10   Members or ride-share companies, like UBER, were exempted under AB5.1
11         22.    Leading up to AB5’s passage, UBER declared it would continue to
12   treat its drivers, like Plaintiffs and Class Members herein, as independent
13   contractors after AB5 becomes law: “just because the [ABC] test is hard does not
14   mean [UBER] will not be able to pass it.”2
15         23.    Since the April 2018 Dynamex decision, and after not being exempt
16   from AB5, UBER continues and will continue to treat Plaintiffs and Class Members
17   as independent contractors despite UBER’s inability to meet the ABC test.
18       PLAINITFF’S AND CLASS MEMBERS ARE UBER’S EMPLOYEES
19         24.    Plaintiffs Are Not Free of the Control & Direction of UBER in
20   the Performance of Work.
21         25.    For all relevant times, without any input from Class Members, UBER
22   controls and directs the terms and conditions of the Class Members work
23

24

25
           1
             California Legislature, Assembly Bill 5: employees and independent contractors,
26   “Today’s Law As Amended.” https://leginfo.legislature.ca.gov/faces/billCompareClient.
27    xhtml?bill_id=201920200AB5 (accessed Oct. 31, 2019).
           2
             Uber Newsroom, “Update on AB5,” Sept. 12, 2019, https://www.uber.com/
28
     newsroom/ab5-update/ (accessed Oct. 31, 2019).

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             5
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 7 of 26



 1   equipment, work environment, the way work is performed, and the manner in
 2   which drivers behave towards riders.
 3         26.     For all relevant times, UBER controls and directs the performance of
 4   work of Class Members by way of minimum vehicle requirements for vehicles a
 5   driver can utilize before allowing access to riders through its application.
 6   Specifically, UBER has the following vehicle requirements:
 7                    •   15-year-old vehicle or newer
 8                    •   4-door vehicle
                      •   Good condition with no cosmetic damage
 9                    •   No commercial branding
10                    •   Pass a vehicle inspection.3
11         27.     For all relevant times, UBER controls and directs the performance of
12   work of Class Members by way of minimum cosmetic guidelines for vehicles a
13   ride-share driver can utilize before allowing access to riders through its
14   application. Specifically, UBER prohibits:
15

16                    • Full-body wraps containing advertisements, or
                        any large ads
17                    • Holes in exterior
18                    • Taxi decals or taxi-style paint
                      • Significant damage to interior (torn seats, large
19
                        permanent stains, strong permanent odors)
20                    • Paint Oxidation
21
                      • Different colored hoods/doors
                      • Aftermarket modifications
22                    • Window tinting must be within acceptable
23                      California regulations.4
24         28.     For all relevant times, UBER controls and directs the performance of
25   work by determining the minimum experience for Class Members in that they all
26

27         3
               “Vehicle
                      Requirements,” https://www.uber.com/drive/los-angeles/vehicle-
     requirements/ (accessed Oct. 30, 2019.)
28          4
              Id.

                          CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                               6
           Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 8 of 26



 1   must “meet the minimum age to drive in [their] city; [and] [h]ave at least one year
 2   of licensed driving experience in the US (3 years if you are under 23 years old).” 5
 3          29.     For all relevant times, UBER controls and directs the performance of
 4   work of Class Members by requiring successfully passing a background check. 6
 5   Upon information and belief, UBER will not allow a driver to work as its ride-
 6   share driver if the background check reveals either of the following: (1) any major
 7   moving violations within the last seven years; (2) more than three minor moving
 8   violations in the last three years; or (3) a criminal conviction within the last seven
 9   years for a felony, violent crime, or sexual offense.7
10          30.     For all relevant times, UBER controls and directs the performance of
11   work of ride-share drivers by requiring a vehicle used by a Class Member to have
12   a certain level of cleanliness. 8
13          31.     For all relevant times, UBER controls and directs the performance of
14   work of Class Members by setting limits on how long a ride-share driver can drive
15   as an UBER driver before UBER will have the application go “offline” for a
16   driver.9
17          32.     For all relevant times, UBER controls and directs the performance of
18   work of ride-share drivers by requiring its drivers to provide a 5-star experience
19

20

21
            5
                 “Driver Requirements,’ https://www.uber.com/us/en/drive/requirements/
22          6
                Id.
23
            7
              “What Disqualifies Drivers During an Uber Background Check,”
24   https://www.ridester.com/uber-background-check/ (accessed Oct. 31, 2019.)
25          8
              “Keeping Your Vehicle Clean,” https://help.uber.com/partners/article/
26          keeping-your-vehicle-clean?nodeId=39695c4b-aafa-443a-a99f-1567d7215db6.
     (accessed Oct. 31, 2019.)
27          9
              “Driver Time,” https://help.uber.com/partners/article/driving-
28   time?nodeId=c8785b5d-e2eb-42be-8c99-000d111e06d0. (accessed Oct. 31, 2019.)


                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              7
           Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 9 of 26



 1   by maintaining high standards of quality that can be taught by UBER approved
 2   services.10
 3         33.     Plaintiffs Do Not Perform Work Outside the Usual Course of
 4   UBER’s Business.
 5         34.     For all relevant times, UBER’s usual course of business is the
 6   transportation of people. In UBER’s own words:
 7                 What started as a way to tap a button to get a ride has
 8
                   led to billions of moments of human connection as
                   people around the world go all kinds of places in all
 9                 kinds of ways with the help of our technology . . .
10                 Transportation isn’t the only thing we’re changing
                   through our technology. 11 On-demand transportation
11                 technology is our core service, and the app that
12                 connects driver-partners and riders is what makes it all
                   possible. 12
13

14         35.     For all relevant times, Plaintiffs and all other Class Members work

15   within UBER’s usual course of business of the transportation of people by driving

16   UBER’s customers from place to place.

17         36.     Plaintiffs Do Not Have an Independently Established Trade,

18   Occupation, or Business of Ride-Sharing.

19         37.     For all relevant times, Plaintiffs and all other Class Members do not

20   provide ride-share services “independently” of their relationship with UBER.

21

22         10
                “Quality Improvement Courses,” https://help.uber.com/partners
23   /article/quality-improvement-courses?nodeId=9deed9cc-6221-43f8-b699-
     aaf0d0653569; “Understanding Ratings” https://help.uber.com/
24   partners/article/understanding-ratings?nodeId=fa1eb77f-ad79-4607-9651-
25   72b932be30b7 (accessed Oct. 31, 2019.)

26         11
                “About,” https://www.uber.com/us/en/about/ accessed Oct. 31, 2019.)
27         12
              “How Uber Works,” https://www.uber.com/us/en/about/how-does-uber-
28   work/ (accessed Oct. 31, 2019.)


                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              8
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 10 of 26



 1         38.      For all relevant times, Plaintiffs and all other Class Members report
 2   their work done exclusively to UBER through the UBER phone application.
 3         39.      For all relevant times, Plaintiffs and all other Class Members
 4   managed no people.
 5         40.      For all relevant times, Plaintiffs and Class Members are working for
 6   UBER from the time they turn on the application to wait for a ride-share request up
 7   until they turn off the application after the last drop off.
 8         41.      For all relevant times, Plaintiffs and Class Members’ duties as ride-
 9   share drivers did not qualify them as exempt for purposes of the overtime law.
10         42.      For all relevant times, Plaintiffs and Class Members were entitled to
11   minimum wage for every hour they worked.
12         43.      For all relevant times, Plaintiffs and Class Members worked about 40
13   hours per week, sometimes more, sometimes less.
14         44.      For all relevant times, upon information and belief, Plaintiffs and Class
15   Members were not paid time and a half for any overtime they worked nor were they
16   paid after the paycheck was due, and were underpaid for the hours worked to the
17   extent the pay did not meet the minimum wage requirements.
18         45.      Under California law, all wages must be paid twice during each
19   calendar month as set forth in Labor Code § 204(a).
20         46.      Under California law, all nonexempt employees are entitled to time
21   and a half for each hour worked in excess of 40 in a week and double time pay for
22   hours worked over 12 in a day or for every hour after the first eight on the seventh
23   day of work.
24         47.      Under California law, all employees must be paid at least the minimum
25   wage for every hour worked.
26         48.      Under California law, employees must be reimbursed for business
27   related expenses.
28


                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              9
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 11 of 26



 1           49.   For all relevant times, Plaintiffs and Class Members were not
 2   reimbursed for use of their cell phone in using the UBER application or for mileage
 3   they put on their vehicle while carrying out their duties for UBER.
 4           50.   Under California law, all employers must provide wage statements
 5   listing twelve specific items as set forth in Labor Code § 226, including the accurate
 6   accounting of hours worked.
 7           51.   For all relevant times, Plaintiffs and Class Members were underpaid
 8   for hours worked, even to the extent that UBER was not paying the minimum
 9   wage.
10           52.   For all relevant times, Plaintiffs and Class Members were not paid
11   time and a half for all the overtime hours they worked on those periods they
12   received wages late.
13           53.   For all relevant times, when Plaintiffs and Class Members were fired,
14   UBER failed to provide unpaid wages or commissions in their last paycheck.
15           54.   To date, UBER has not paid Plaintiffs and Class Members all their
16   wages due and payable to them, in an amount to be proven at trial.
17                              CLASS ACTION ALLEGATIONS
18           55.   Plaintiffs bring this action on behalf of themselves and all others
19   similarly situated as a Class Action pursuant to FRCP Rule 23. Plaintiffs seek to
20   represent a class composed of and defined as follows: “All persons who worked as
21   ride-share drivers for UBER (hereinafter referred to as “Ride-share drivers”), from
22   April 2018 to the present, who opted out of the arbitration provision.”
23           56.   Excluded from the class is any UBER employee or worker that did not
24   work as a ride-share driver, as well as those that did not opt out of the arbitration
25   provision.
26           57.   This action has been brought and may properly be maintained as a
27   Class Action under FRCP 23 because there is a well-defined community of interest
28   in the litigation and the proposed Class is easily ascertainable.

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             10
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 12 of 26



 1   A.    Numerosity
 2         58.   The potential members of the Class as defined are so numerous or
 3   many that joinder of all the members of the Class is impracticable. While the
 4   precise number of Class Members has not been determined at this time, Plaintiffs
 5   are informed and believe, and on that basis allege, that UBER currently employs,
 6   and during the relevant time periods employed, over 50,000 Ride-share drivers.
 7   B.    Commonality
 8         59.   There are questions of law and fact common to the Class that
 9   predominate over any questions affecting only individual Class Members. These
10   common questions of law and fact include, without limitation and subject to
11   possible further amendment:
12               (a) Whether UBER intentionally misclassified the Class as
13                  independent contractors after April 2018, in violation of
14                  Labor Code § 226.8 and Dynamex;
15               (b) Whether Defendants' policy or practice of not paying
16                  Plaintiffs overtime compensation for the hours they
17                  worked over 40 in a workweek or eight hours in a day is
18                  illegal under Labor Code §§ 510, 1194, and Wage Order
19                  No. 4-2001 § 3(A);
20               (c) Whether Defendants' policy or practice of not paying ride-
21                  share drivers all their wages due in their final paychecks
22                  immediately upon involuntary termination or when 72
23                  hours notice was provided before voluntary resignation, is
24                  unlawful under Labor Code §§ 201, 202 and/or 203;
25               (d) Whether Defendants' policy or practice of not paying ride-
26                  share drivers of at least minimum wage is a violation of
27                  Labor Code §§ 1194 and 1197;
28


                      CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                           11
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 13 of 26



 1                 (e) Whether Plaintiffs and the members of the Class are
 2                    entitled to equitable relief pursuant to Business &
 3                    Professions Code §§ 17200, et seq;
 4                 (f) Whether Defendants violated Labor Code §§ 226 by not
 5                    providing accurate pay stubs;
 6                 (g) Whether Defendants violated California law including but
 7                    not limited to California Industrial Welfare Commission
 8                    (“IWC”) Wage Order Nos. 4-2001, 4-2000, and 4-1998 by
 9                    not keeping accurate time records;
10                 (h) Whether Plaintiffs and/or the Class Members are entitled
11                    to injunctive relief;
12                 (i) The nature and extent of class-wide injury and the
13                    measure of damages, restitution penalties, or other
14                    monetary relief owed; and
15                 (j) Whether Defendants violated the Unfair Business
16                    Practices Act (Bus. & Prof. § 17200) by violating the laws
17                    alleged to have been violated in this Complaint.
18   C.          Typicality
19         60.     Plaintiffs' and all other Class Members’ claims are typical of the claims
20   of the Class. Plaintiffs and all members of the Class sustained injuries and damages
21   arising out of and caused by Defendants' common course of conduct and policies in
22   violation of laws, regulations that have the force and effect of law and statutes as
23   alleged herein. Plaintiffs' and all other Class Members’ claims are thereby
24   representative of and co-extensive with the claims of the class. Plaintiffs' and all
25   other Class Members’ claims are typical of the claims of the members of the Class
26   because they were hourly-paid employees who, like the other members of the Class,
27   sustained damages and losses arising out of the Defendants’ unlawful conduct,
28   which includes, but is not limited to, the following: repeatedly failing to pay – or

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             12
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 14 of 26



 1   indeed ever pay – hours reported worked; failing to provide accurate wage
 2   statements; failing to pay bi-monthly in a timely manner; failing to pay Plaintiffs
 3   and Class Members all wages due immediately upon involuntary termination; and
 4   failing to include all wages in said final paychecks.
 5   D.          Adequacy of Representation
 6         61.     Plaintiffs are members of the Class, do not have any conflicts of
 7   interest with other Class Members, and will prosecute the case vigorously on behalf
 8   of the Class. Counsel representing Plaintiffs are competent and experienced in
 9   litigating large employment class actions, including wage and overtime class
10   actions. Plaintiffs will fairly and adequately represent and protect the interests of
11   the Class Members.
12   E.          Superiority of Class Action
13         62.     A class action is superior to other available means for the fair and
14   efficient adjudication of this controversy. Individual joinder of all Class Members
15   is not practicable, and questions of law and fact common to the Class predominate
16   over any questions affecting only individual members of the Class. Each Class
17   Member has been damaged or suffered injury and is entitled to recovery by reason
18   of Defendants' illegal policies and/or practices including but not limited to failing
19   to pay – or indeed ever pay -- overtime compensation to its employees; failing to
20   pay minimum wage; failing to provide accurate wage statements; and failing to pay
21   Plaintiffs and Class Members all wages due immediately upon involuntary
22   termination, within 72 hours of voluntary resignation, paying said final wages at the
23   place of employment, and including all wages in said final paychecks. Class Action
24   treatment will allow those similarly situated persons to litigate their claims in the
25   manner that is most efficient and economical for the parties and the judicial system.
26         63.     Class Action treatment will allow those similarly situated persons to
27   litigate their claims in the manner that is most efficient and economical for the
28   parties and the judicial system. Plaintiffs are unaware of any difficulties that are

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             13
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 15 of 26



 1   likely to be encountered in the management of this action that would preclude
 2   maintenance as a Class Action.
 3         64.    Plaintiffs bring this action on behalf of themselves and on behalf of
 4   others similarly situated current employees and former employees, including but
 5   not limited to all individuals “contracted,” but legally employed, as “Ride-share
 6   drivers,” pursuant to Code of Civil Procedure § 382 and as Class Claims. The
 7   Class of employees that Plaintiffs seek to represent includes all individuals
 8   employed as a “Ride-share drivers”:
 9                (a) Who were misclassified as independent contractors;
10                (b) Who did not receive overtime compensation; and/or
11                (c) Who did not receive minimum wages; and/or
12                (d) Who did not receive payment of wages on a timely, bi-
13                     monthly manner; and/or
14                (e) Who did not receive accurate wage statements; and/or
15                (f) Who were not timely paid all wages owed upon
16                     involuntary termination, or within 72 hours of voluntary
17                     resignation, at the place of employment; and/or
18         For the reasons alleged in this Complaint, this action should be certified as
19   a Class Action.
20                              FIRST CAUSE OF ACTION
21                        (Individual and Representative Claim for
22           Failure to Pay Timely Earned Wages During Employment and
23                     Upon Separation of Employment in Violation of
24           California Labor Code §§ 201, 202, 203, 204, 218.5, and 218.6)
25                       (Against Defendant UBER and Does 1-10)
26         65. Plaintiffs re-allege and incorporate by reference the foregoing
27   allegations as though set forth herein.
28         66. Pursuant to Labor Code § 201, “if an employer discharges an

                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              14
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 16 of 26



 1   employee, the wages earned and unpaid at the time of discharge are due and
 2   payable immediately.”
 3         67. Pursuant to Labor Code § 202, “if an employee not having a written
 4   contract for a definite period quits his or her employment, his or her wages shall
 5   become due and payable not later than 72 hours thereafter, unless the employee
 6   has given 72 hours previous notice of his or her intention to quit, in which case the
 7   employee is entitled to his or her wages at the time of quitting.”
 8         68. Labor Code § 203 provides, in pertinent part: “If an employer willfully
 9   fails to pay, without abatement or reduction, ... any wages of an employee who is
10   discharged or who quits, the wages of the employee shall continue as a penalty
11   from the due date thereof at the same rate until paid or until an action therefore is
12   commenced; but the wages shall not continue for more than 30 days. ..."
13         69. Pursuant to Labor Code § 204, “all wages … earned by any person in
14   any employment are due and payable twice during each calendar month, on days
15   designated in advance by the employer as the regular paydays.”
16         70. Pursuant to Labor Code §§ 218.5 and 218.6, an action may be brought
17   for the nonpayment of wages and fringe benefits.
18         71. Plaintiffs and Class Members were not properly paid pursuant to the
19   requirements of Labor Code §§ 201, 202, and 204 and thereby seek the unpaid
20   wages. To date, for example, Defendants have not paid Plaintiffs all earned
21   wages.
22         72. Plaintiffs and Class Members are informed and believe and based
23   thereon allege that Defendants willfully failed to pay Plaintiffs’ wages pursuant to
24   the requirements of Labor Code §§ 201, 202, and 204, after Plaintiffs’ demand,
25   and therefore Plaintiffs are entitled the associated unpaid wages and waiting time
26   penalties. Plaintiffs are informed and believe and based thereon allege that
27   Defendants did this with the intent to secure for themselves a discount on their
28   indebtedness and/or with intent to annoy harass, oppress, hinder, delay and/or

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             15
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 17 of 26



 1   defraud Plaintiffs.
 2         73. Plaintiffs and Class Members have been deprived of their rightfully
 3   earned wages as a direct and proximate result of Defendants’ failure and refusal to
 4   pay said compensation and for the reasons alleged in this Complaint.
 5         74. Plaintiffs and Class Members request the unpaid wages, waiting time
 6   penalties, interest, attorneys’ fees, costs, damages, and other remedies in an
 7   amount to be proven at trial.
 8                              SECOND CAUSE OF ACTION
 9                          (Individual and Representative Claim for
10                    Failure to Pay Minimum Wages in Violation of
11                          California Labor Code §§ 1182.12, 1194,
12                   1194.2, 1197, and Wage Order No. 4-2001 § 3(A))
13                         (Against Defendant UBER and Does 1-10)
14         75. Plaintiffs re-allege and incorporate by reference the foregoing
15   allegations as though set forth herein.
16         76. Pursuant to Labor Code §§ 1182.12, 1194, 1194.2, and 1197, it is
17   unlawful for a California employer to suffer or permit an employee to work without
18   paying wages for all hours worked, as required by the applicable Industrial Welfare
19   Commission (“IWC”) Wage Order.
20         77. During all times relevant, IWC Wage Order No. 4-2001, governing the
21   “Professional, Technical, Clerical, Mechanical and Similar Occupations” industry,
22   applied to Plaintiffs and the Class members’ employment with Defendants.
23         78. Pursuant to Wage Order 4, section 2(K), “hours worked” include the
24   time during which an employee is “suffered or permitted to work, whether or not
25   required to do so.”
26         79. IWC Wage Order No. 4-2001, § 4 (A), requires every employer to pay
27   each employee minimum wages not less than $11.00 per hour effective January 1,
28   2018, $12.00 per hour effective January 1, 2019, and $13.00 per hour effective

                           CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                                16
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 18 of 26



 1   January 1, 2019 to the present time.
 2         80. During all times relevant, Class Members including Plaintiffs have not
 3   been paid minimum wages for all hours suffered or permitted to work in violation
 4   of the minimum wage provisions of California Labor Code §§ 1182.12, 1194,
 5   1194.2, and 1197, and IWC Wage Order No. 4-2001, § 4 (A).
 6         81. Labor Code § 1194.2, subdivision (a) provides that, in an action to
 7   recover wages because of the payment of a wage less than the minimum wage fixed
 8   by IWC Wage Orders, an employee is entitled to recover liquidated damages in an
 9   amount equal to the wages unlawfully unpaid and interest thereon.
10         82. Class Members, including Plaintiffs, should have received minimum
11   wages in a sum according to proof during all times relevant to this action.
12         83. Defendants have intentionally failed and refused, and continue to fail
13   and refuse, to pay Class Members, including Plaintiffs, minimum wages for all time
14   suffered or permitted to work.
15         84. Plaintiffs, on behalf of themselves and the Class, request the recovery of
16   the unpaid minimum wages, waiting time penalties, liquidated damages, interest,
17   attorneys’ fees, and costs in an amount to be determined at trial.
18                             THIRD CAUSE OF ACTION
19                       (Individual and Representative Claim for
20                Failure to Maintain Required Records in Violation of
21             California Labor Code § 1174.5 and Wage Order No. 4, § 7
22                            (Against UBER and Does 1-10)
23         85. Plaintiffs re-allege and incorporate by reference the foregoing
24   allegations as though set forth herein.
25         86. At all times relevant herein, IWC Wage Order No. 4, § 7 requires every
26   employer to maintain time records showing when the employee begins and ends
27   each shift and payroll records
28         87. Plaintiffs are informed and believe and based thereon allege that during

                       CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                            17
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 19 of 26



 1   all times relevant to the Class Period, Defendants failed to comply with § 7 of IWC
 2   Order 4-2001 and with Labor Code § 1174 by failing to maintain certain records
 3   which employers are required to maintain, including but not limited to, records of
 4   hours worked, meal periods provided to each employee, and overtime worked, and
 5   wages paid.
 6         88. For the reasons alleged in this Complaint, Plaintiffs seek any and all
 7   available remedies in an amount to be proven at trial including but not limited to
 8   damages, attorneys' fees and costs, and interest.
 9                           FOURTH CAUSE OF ACTION
10                      (Individual and Representative Claim for
11             Penalties for Violations of California Labor Code § 226 for
12                    Failure to Provide Accurate Wage Statements)
13                            (Against UBER and Does 1-10)
14         89. Plaintiffs re-allege and incorporate by reference the foregoing
15   allegations as though set forth herein.
16         90. Plaintiffs allege that Labor Code § 226 subdivision (a) requires, in
17   pertinent part, that “Every employer shall, semimonthly or at the time of each
18   payment of wages, furnish each of his or her employees, either as a detachable part
19   of the check, draft, or voucher paying the employee's wages, or separately when
20   wages are paid by personal check or cash, an accurate itemized statement in writing
21   showing: (1) gross wages earned; (2) total hours worked by the employee, except
22   for any employee whose compensation is solely based on a salary and who is
23   exempt from payment of overtime under subdivision (a) of § 515 or any applicable
24   order of the Industrial Welfare Commission; (3) the number of piece-rate units
25   earned and any applicable piece rate if the employee is paid on a piece-rate basis;
26   (4) all deductions, provided that all deductions made on written orders of the
27   employee may be aggregated and shown as one item; (5) net wages earned; (6) the
28   inclusive dates of the period for which the employee is paid; (7) the name of the

                       CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                            18
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 20 of 26



 1    employee and his or her social security number, except that by January 1, 2008,
 2    only the last four digits of his or her social security number or an employee
 3    identification number other than a social security number may be shown on the
 4    itemized statement; (8) the name and address of the legal entity that is the
 5    employer; and (9) all applicable hourly rates in effect during the pay period and the
 6    corresponding number of hours worked at each hourly rate by the employee. . .”
 7    (Labor Code § 226 subdivision (a)).
 8          91. Upon information and belief, during all times relevant to this action,
 9    debt collectors, including Plaintiffs, never received any wage statement with all
10    required information set forth under Labor Code § 226 from Defendants, and
11    Plaintiffs suffered damages from not receiving wage statements.
12          92. Plaintiffs allege that, on numerous occasions, an exact amount by which
13    will be proven at trial, Defendants violated various provisions of § 226, including
14    but not limited to subdivisions (a)(1), (a)(2), (a)(4), (a)(5), (a)(6), (a)(7), (a)(8), and
15    (a)(9) by failing to provide Plaintiffs accurate itemized statement in writing
16    showing: (1) gross wages earned; (2) total hours worked by the employee; (3) all
17    deductions; (4) net wages earned; (5) the inclusive dates of the period for which
18    the employee is paid; (6) the name of the employee; (7) the name and address of
19    the legal entity that is the employer; and (8) all applicable hourly rates in effect
20    during the pay period and the corresponding number of hours worked at each
21    hourly rate by the employee.
22          93. For Defendants’ misconduct as alleged in this Complaint, Plaintiffs
23    seek damages, penalties, costs and attorneys’ fees pursuant to Labor Code § 226
24    subdivision (e) in an amount to be proven at trial.
25          94. For Defendants' misconduct as alleged herein, Plaintiffs seek injunctive
26    relief and attorneys’ fees and costs pursuant to § 226 subdivision (g) in an amount
27    to be proven at trial.
28   //

                         CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                              19
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 21 of 26



 1                             FIFTH CAUSE OF ACTION
 2                         (Individual and Representative Claim
 3              Failure to Pay Required Minimum Wages in Violation of
 4                Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 206)
 5                             (Against UBER and Does 1-10)
 6         95. Plaintiffs re-allege and incorporate by reference the foregoing
 7   allegations as though set forth herein.
 8         96. At all times relevant, Defendants have willfully and intentionally
 9   failed to pay Plaintiffs and Class Members minimum wage as required by 29
10   U.S.C. § 206.
11         97. Defendants engaged in this practice throughout the three-year statute
12   of limitations that applies to this action pursuant to 29 U.S.C. § 255.
13         98. Therefore, at all times relevant, Defendants operated under and
14   continue to operate under a common policy and plan of willfully, regularly, and
15   repeatedly failing and refusing to pay minimum compensation at the rates required
16   by the California Law, currently $12.00 per hour.
17         99. As alleged herein, Defendants do not pay Plaintiffs and Class
18   Members a regular wage. As a result, Defendants have failed to comply with 29
19   U.S.C. § 206 in that they have failed to timely pay at least minimum wages for all
20   hours worked to the Plaintiffs and Class Members.
21         100. As a result of the unlawful acts of Defendants, Plaintiffs and Class
22   Members and all FLSA Plaintiffs who opt-in are entitled to recovery in the
23   amounts of their respective unpaid minimum wages, liquidated damages,
24   prejudgment interest, attorneys’ fees and costs, and any other relief the Court
25   deems just and proper pursuant to FLSA, 29 U.S.C. § 216(b).
26   //
27   //
28   //

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             20
            Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 22 of 26



 1                              SIXTH CAUSE OF ACTION
 2      (Individual and Representative Claim Failure to Pay Required Overtime
 3            Wages in Violation of FLSA, 29 U.S.C. § 207; 29 CFR §778.106)
 4                             (Against UBER and Does 1-10)
 5           101. Plaintiffs re-allege and incorporate by reference the foregoing
 6   allegations as though set forth herein.
 7           102. At all times relevant, Defendants employed and continue to employ
 8   “employee[s]” within the meaning of FLSA, 29 U.S.C. § 203.
 9           103. However, Defendants have willfully and intentionally engaged in a
10   widespread pattern and practice of violating the provisions of the FLSA by failing
11   to pay Plaintiffs and Class Members overtime wages as required by 29 U.S.C. §
12   207.
13           104. Defendants engaged in this practice throughout the three-year statute
14   of limitations that applies to this action pursuant to 29 U.S.C. § 255.
15           105. Therefore, at all times relevant, Defendants operated under and
16   continue to operate under a common policy and plan of willfully, regularly, and
17   repeatedly failing and refusing to pay Plaintiffs and Class Members overtime
18   compensation at the rates required by the FLSA, 29 U.S.C. § 207 for work
19   performed in excess of forty (40) hours per workweek to which they were and are
20   entitled.
21           106. Pursuant to 29 CFR § 778.106, Defendants are required to pay
22   overtime compensation earned in a workweek on the regular pay day for the
23   period in which such workweek ends. When the correct overtime compensation
24   cannot be calculated until after the regular payday, then the FLSA requires that the
25   overtime payment be made as soon after the regular payday as is practicable, but
26   no later than the next pay day after the computation can be made.
27           107. As alleged herein, Defendants do not pay Plaintiffs and Class
28   Members overtime. As a result, Defendants have failed to comply with California

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             21
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 23 of 26



 1   Labor Code § 510 in that they fail to timely pay overtime wages to Plaintiffs and
 2   Class Members.
 3         108. At all times relevant, Defendants have also operated under and
 4   continue to operate under a common policy and plan of willfully, regularly, and
 5   repeatedly failing and refusing to pay overtime compensation at the rates required
 6   by Labor Code § 510.
 7         109. As a result of the unlawful acts of Defendants, Plaintiffs and all FLSA
 8   Class Members who opt-in are entitled to recovery in the amounts of their
 9   respective unpaid overtime wages, liquidated damages, prejudgment interest,
10   attorneys’ fees and costs, and any other relief the Court deems just and proper.
11                           SEVENTH CAUSE OF ACTION
12             (Individual and Representative Claim Under the California
13                       Unfair Business Practices Act, California
14                   Business and Professions Code §§ 17200, et seq.)
15                             (Against UBER and Does 1-10)
16         110. Plaintiffs re-allege and incorporate by reference the foregoing
17   allegations as though set forth herein.
18         111. Defendants, and each of them, are “persons” as defined under
19   Business and Professions Code § 17021.
20         112. Plaintiffs are informed and believe and based thereon allege that
21   Defendants committed the unfair business practices, as defined by Cal. Bus. &
22   Prof. Code § 17200, et seq., by violating the laws alleged to have been violated in
23   this Complaint and which allegations are incorporated herein by reference and
24   include, but are not limited to:
25           (a)    Defendants' policy or practice of not paying Plaintiffs
26                  minimum wages and overtime compensation in
27                  violation of California law and FLSA;
28           (b)    Defendants' policy or practice of not paying ride-

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             22
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 24 of 26



 1                  share drivers all their wages due in their final
 2                  paychecks        immediately      upon    involuntary
 3                  termination or when 72 hour notice was provided
 4                  before voluntary resignation, is unlawful under Labor
 5                  Code §§ 201, 202 and/or 203;
 6           (c)    Defendants violated Labor Code § 204 by not paying
 7                  Plaintiffs in a timely fashion;
 8           (d)    Defendants violated Labor Code §§ 226 by not
 9                  providing accurate pay stubs; and
10           (e)    Defendants violated California Industrial Welfare
11                  Commission (“IWC”) Wage Order Nos. 4-2001,
12                  4-2000, and 4-1998 by not keeping accurate time
13                  records;
14         113. The practices described above were unfair within the meaning of Cal.
15   Bus. & Prof. Code § 17200, et seq., because the acts were intentionally performed
16   to harm Plaintiffs.
17         114. Plaintiffs are informed and believe, and based thereon allege, that the
18   unlawful, unfair, and fraudulent business practices described above present a
19   continuing threat to members of the public because Defendants continue to
20   operate in the illegal manner as alleged above.
21         115. Further, such skirting of the California labor laws presents a threat to
22   the general public in that the enforcement of the labor laws is essential to ensure
23   that all California employers compete equally, and that no California employer
24   receives an unfair competitive advantage at the expense of its employees.
25         116. As a result of the above-alleged misconduct, Plaintiffs, on behalf of
26   themselves and Class Members, have been deprived of lawful wages to which
27   they were entitled. Plaintiffs and Class Members have suffered damages, in an
28   amount to be determined according to proof at trial.

                           CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                                23
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 25 of 26



 1         117. The unfair, fraudulent, and unlawful business practices of Defendants
 2   are likely to continue because Defendants appear to have a pattern and practice of
 3   committing the same type of misconduct as alleged herein. Therefore, the
 4   imposition of a preliminary injunction is justified.
 5         118. As a direct and proximate result of the above-alleged misconduct,
 6   Plaintiffs are entitled to and hereby seek injunctive relief and restitution for, among
 7   other things, back pay, and other lost benefits in an amount to be proven at trial
 8   from the date Dynamex was published to the date of trial.
 9         119. As a direct and proximate result of the aforesaid acts and conduct of
10   said Defendants, Plaintiffs are entitled to and hereby seek attorneys’ fees as
11   permitted by law and as provided for by §1021.5 of the California Code of Civil
12   Procedure.
13                                         PRAYER
14         1.     For damages according to proof, including loss of earnings, deferred
15   compensation, and other employment benefits, and interest thereon;
16         2.     For interest provided by law including, but not limited to, Civil Code
17   § 3291;
18         3.     For general unpaid wages at overtime wage rates and such general
19   and special damages as may be appropriate;
20         4.     For statutory penalties pursuant to California Labor Code §226(e);
21         5.     For statutory wage penalties pursuant to California Labor Code §§
22   1770-1773;
23         6.     For restitution of unpaid wages to Plaintiff and prejudgment interest
24   from the day such amounts were due and payable;
25         7.     For reasonable attorneys’ fees and costs of suit incurred herein
26   pursuant to California Code of Civil Procedure § 1021.5;
27         8.     For injunctive relief pursuant to California Business & Professions
28   Code § 17200, et seq.;

                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             24
          Case 3:19-cv-08228 Document 1 Filed 12/18/19 Page 26 of 26



 1         9.      For declaratory relief that UBER’s ride share drivers, Plaintiffs and
 2   Class Members herein, are not independent contractor, but employees, under the
 3   Dynamex ABC Test;
 4         10.     For costs incurred by Plaintiff, including reasonable attorneys’ fees
 5   and costs of suit, in obtaining the benefits due to Plaintiffs and for violations of
 6   Plaintiffs’ civil rights as set forth above; and pursuant to the Labor Code §§ 218.5,
 7   218.6, 226(e), 1194(a), 2699; and California Code of Civil Procedure section
 8   1021.5; and
 9         11.     For such other and further relief as the court deems just and proper.
10

11
     Dated: December 18, 2019
12                                           WEST COAST TRIAL LAWYERS, APLC
13
                                             By:
14                                                 Allen Patatanyan
15                                                 Neama Rahmani
                                                   Ronald L. Zambrano
16                                                 Attorney for Plaintiffs and Class
17                                                 Members,
                                                   NICHOLAS JERICHO, et al.
18

19

20
                               DEMAND FOR JURY TRIAL
21
           Plaintiffs hereby respectfully demand a jury trial.
22
     Dated: December 18, 2019               WEST COAST TRIAL LAWYERS, APLC
23

24                                          By:
                                             Allen Patatanyan
25
                                             Neama Rahmani
26                                           Ronald L. Zambrano
                                             Attorney for Plaintiffs and Class Members,
27
                                             NICHOLAS JERICHO, et al.
28


                        CLASS ACTION COMPLAINT DAMAGES AGAINST UBER
                                             25
